LETTS, Judge,
dissenting.
I do not agree that the record only reflects a “limited number of occurrences.” I believe it unquestionably permits a finding that the corporation could not operate legitimately and that a public nuisance was being conducted in violation of section 823.-05, Florida Statutes (1983).
The evidence as to continued ongoing lewd and lascivious behavior more than supports the trial judge’s ruling. However, it would serve no purpose for me to list the sordid details other than to appeal to the prurient reader.
I would affirm.